                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MIKE ELLIS,                                       )
                                                  )
                    Plaintiff,                    )
                                                  )
v.                                                )      Case No. CIV-18-1092-D
                                                  )
JASON BRYANT, et al.,                             )
                                                  )
                    Defendant.                    )

                                         ORDER

      Plaintiff Mike Ellis, a state prisoner appearing pro se, brought this civil rights action

under 42 U.S.C. § 1983 against Defendants Joe Gwynn and Jason Bryant. The matter was

referred to United States Magistrate Judge Gary M. Purcell for initial proceedings in

accordance with 28 U.S.C. § 635(b)(1)(B) and (C).

      On October 7, 2019, the magistrate judge issued a Report and Recommendation

wherein he recommended Defendant Gwynn’s Motion for Summary Judgment [Doc. No.

22] be granted.    Further, the magistrate judge recommended that Plaintiff’s Eighth

Amendment claim against Defendant Bryant be dismissed pursuant to 28 U.S.C. §

1915A(b).

      In his Objection, timely filed on October 15, 2019 [Doc. No. 28], Plaintiff presents

no persuasive argument or authority that would cause this Court to reject the magistrate

judge’s conclusions. To the extent Plaintiff attempts to introduce new arguments in his

objection, the Court notes that “[i]ssues raised for the first time in objections to the
magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d

1421, 1426 (10th Cir. 1996).

       The Court has reviewed the entirety of the Report and Recommendation, as well as

the case record, and fully concurs in the Report and Recommendation. Therefore, the

Court, having conducted a de novo review,1 finds that Plaintiff’s Objection should be

overruled, and hererby ADOPTS the Report and Recommendation [Doc. No. 27] in its

entirety.

       IT IS THEREFORE ORDERED that Defendant Joe Gwynn’s Motion for

Summary Judgment [Doc. No. 22] is GRANTED. Further, Plaintiff’s Eighth Amendment

claim against Defendant Bryant is DISMISSED WITHOUT PREJUDICE. A separate

judgment shall be entered accordingly.

       IT IS SO ORDERED this 24th day of October, 2019.




1
  Pursuant to Rule 72, where the district court refers dispositive matters to a magistrate
judge for a report and recommendation, the district court “must determine de novo any part
of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.
72(b)(3); Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1246 (10th Cir. 2015).

                                            2
